United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2193
                                   ___________

Randell Brown,                       *
                                     *
           Appellant,                *
                                     * Appeal from the United States
     v.                              * District Court for the Western
                                     * District of Missouri.
Missouri Department of Corrections,  *
                                     *    [PUBLISHED]
           Appellee.                 *
                                ___________

                         Submitted: September 25, 2003
                             Filed: January 14, 2004
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Missouri inmate Randell Brown appeals the district court’s preservice
dismissal of his 42 U.S.C. § 1983 action. We grant Brown leave to proceed in forma
pauperis. After de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.
1999) (per curiam), we affirm in part, and reverse and remand in part.

       Brown alleged injuries arising out of an April 12, 2001 motor vehicle accident
involving three Missouri Department of Corrections (MDOC) vans all en route to
Jefferson City Correctional Center (JCCC), and his subsequent medical care.
Although he initially named only MDOC as a defendant, after the magistrate judge
recommended dismissal Brown submitted an amended complaint which additionally
named fifteen individual defendants he contended were liable for injuries he received
in the accident and fifteen individuals who either denied him postaccident medical
care, or provided inadequate care. The district court erroneously docketed this
amended complaint as objections to the magistrate’s report, see Fed. R. Civ. P. 15(a),
but the district court considered the amended complaint in dismissing the action, as
we will in reviewing the dismissal.

       Brown’s amended complaint alleged the following facts, which we must
assume are true. See Davis v. Hall, 992 F.2d 151, 152 (8th Cir. 1993) (per curiam).
With respect to the accident, as Brown and other inmates were being placed in the
van for the trip to JCCC, Brown asked the five correctional officers (COs) present if
they were going to put his seatbelt on, to which they responded, “aw hell you all will
be alright,” and “what you all don’t trust our driving? You don’t think were gonna
wreck do you?” Brown could not put the seatbelt on himself because he was shackled
with “bellychains, handcuffs, blackbox, and leg chains.” Brown was scared by the
way the drivers of the vans were driving: speeding (“up to 70 to 75 miles an hour”),
following closely, and passing cars “even if the road markings suggested otherwise.”
At the time of the wreck, all three vans were in the passing lane and had just started
to pull back into the right, when the driver of the second van in the caravan,
“slammed on the brakes” to avoid hitting the first van and was rear-ended by the third
van. Brown and the other inmates traveling in the second van were thrown up against
the seats in front and then knocked out of their seats and onto the floor. After the
accident, Brown was taken by ambulance to an emergency room where he was
diagnosed with lower back trauma and whiplash.

       We conclude Brown stated a claim against the five COs involved in
transporting the inmates, as he alleged he asked them all to fasten his seatbelt, but
they refused. See Fruit v. Norris, 905 F.2d 1147, 1150 (8th Cir. 1990) (prison
officials violate Eighth Amendment when they intentionally place prisoners in

                                         -2-
dangerous situations or manifest deliberate indifference for their safety); see also
Brown v. Morgan, No. 94-2023, 1994 WL 610993, at *1 (8th Cir. Nov. 7, 1994)
(unpublished per curiam) (sheriff’s refusal to let prisoner wear seatbelt, driving at
high rate of speed in bad weather, and smiling when he saw that prisoner was
frightened was sufficient to support conclusion that sheriff manifested deliberate
indifference for prisoner’s safety).

       Brown’s amended complaint named ten other individuals he holds responsible
for the accident, but these are all supervisory employees, and he does not allege any
facts that would suggest personal involvement, tacit authorization, or a policy
directive that inmates not be seatbelted when being transported. See Keeper v. King,
130 F.3d 1309, 1314 (8th Cir. 1997); Martin v. Sargent, 780 F.2d 1334, 1338 (8th
Cir. 1985).

       With respect to his medical care, Brown alleged the following. In the days
following the accident he asked three JCCC COs separately on three different
occasions to see medical staff because he was “having severe complications” from the
accident; each time his request was ignored. Brown was having difficulty seeing and
standing, and had “weak shaky legs.” We conclude these allegations sufficiently
stated a claim against the three JCCC COs involved. See Robinson v. Hager, 292
F.3d 560, 563-64 (8th Cir. 2002) (deliberate indifference to serious medical needs of
inmates may be manifested by prison guards in intentionally denying or delaying
access to medical care); Roberson v. Bradshaw, 198 F.3d 645, 648 (8th Cir. 1999)
(alleged serious medical need must be either obvious to layperson or supported by
medical evidence).

       Brown also identified twelve other individuals who were involved in his post-
accident medical care or in his work assignment and medical classification. As to
these individuals, we agree with the district court that Brown failed to state a claim.



                                         -3-
Finally, we agree with the district court that MDOC was not a proper party under
section 1983. Cf. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

       Accordingly, we reverse as to the five COs involved in transporting Brown:
Keith Fortner, Eugene R. Scott, John Doe #1, John Doe #2, and John Doe #3. We
also reverse as to the three JCCC COs who ignored Brown’s requests for medical
care: CO Reed, CO O’Neal, and CO Reed. On remand, the district court should file
Brown’s amended complaint and allow him to proceed against these eight defendants.
We affirm as to the other defendants. Finally, we deny Brown’s other pending
motions.
                        ______________________________




                                       -4-